El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que habiendo declarado la Sala sentencia-dora con lugar la excepción dilatoria de falta de persona-lidad en el demandante Don Juan Mollfulleda, en los carácteres con que compareció en la demanda, y siendo uno de éstos precisamente el de Albacea testamentario de su difunto hermano Don llamón, implícitamente ha descono-cido dicha Sala la fuerza probatoria de los documentos .públicos cuya autenticidad no ha sido combatida en el juicio, toda vez que habiendo presentado Mollfulleda, con su escrito de demanda, una copia fehaciente del testamento público otorgado por su hermano Don Mamón, ante el Notario de esta Capital Don Mauricio Guerra Mondragón y Mejias en 29 de Marzo de 1896, cuya autenticidad no ha sido impugnada, y por cuya cláusula novena lo instituyó por su único Albacea, con amplias facultades y encargo expreso de continuar los pleitos y causas que tenía estable-cidos contra Don Lorenzo. Noa y Don Francisco Ramos, hasta su terminación, al no reconocerle la Sala sentencia-dora la personalidad que le correspondía como tal Albacea testamentario de su citado hermano, ha infringido los artículos 1218 del antiguo Código Civil y 596 de la vigente Ley procesal, que consagran la fuerza y eficacia de los docu-mentos públicos, cuya autenticidad no ha sido impugnada expresamente en el juicio por la parte á quien perjudiquen, incurriendo, por consiguiente, en cuanto á la apreciación de aquella prueba, en el error de derecho comprendido en el maso 7?, del artículo 1690 de la Ley de Enjuiciamiento Civil, que se ha alegado como uno de los fundamentos del recurso.
*478Considerando: que-con arreglo al artículo 901 del antiguo Código Civil, los Albaceas tenían todas las facultades que expresamente les hubiera conferido el testador *y no fueran contrarias á las leyes; y estando acreditado por el testamento de Don Ramón Mollfulleda, presentado por el demandante Don Juan, del mismo apellido, que éste fué nombrado por su difunto hermano, único Albacea, con las facultades expre-sadas y que no son contrarias á las leyes, es evidente que tenía personalidad bastante para proseguir con aquel carác-ter el presente litigio, que tenía pendiente su difunto her-mano Don Ramón contra Don Francisco Ramos, sobre nulidad de un expediente posesorio y su inscripción en el Registro de la Propiedad, y en su consecuencia, que la sentencia del Tribunal de Distrito de San Juan, que le deniega esa personalidad, infringe el citado artículo 901 del antiguo Código Civil, así como el 675 del mismo Código, según el que, toda disposición testamentaria debe enten-derse en el sentido literal de sus palabras, á no ser que claramente aparezca que fué otra la voluntad del testador, y la doctrina jurídica en consonancia con el citado artículo, sentada por el Tribunal Supremo de Justicia de España en las sentencias que se citan en el quinto motivo del recurso.
Considerando: que, si bien conforme con el artículo 898 del mismo Código, el cargo de Albacea es voluntario, según el artículo siguiente, ó sea el 899, una vez aceptado impone al Albacea la obligación de cumplirlo, sin que pueda renun-ciarlo, á no ser por justa causa, al prudente arbitrio del Juez, de donde se infiere que habiendo aceptado Don Juan Mollfulleda el cargo de Albacea de su hermano Don Ramón, como lo comprueba el hecho de haber establecido la deman-da origen de este pleito, entre otros caracteres, con el de Albacea testamentario de su citado hermano, y no habiendo sido relevado expresamente de su cargo por el Tribunal, la sentencia que no le reconoce su personalidad como tal Albacea, implícitamente infringe también el citado artículo 899 del antiguo Código Civil, que se cita como infringido entre los fundamentos del recurso.
*480Considerando: que por todas las 'razones expuestas debe estimarse procedente el presente recurso.
Fallamos: que debemos declarar y declaramos haber lugar al recurso de casación por infracción de ley interpuesto por Don Juan Mollfulleda contra la expresada sentencia del Tribunal del Distrito de San Juan, la que casamos y anula-mos en cuanto por ella se declara con lugar la excepción de falta de personalidad del demandante Don Juan Mollfu-lleda, en su carácter de Albacea testamentario de su difunto hermano Don Ramón del mismo apellido, con el que, entre otros conceptos, interpuso la demanda origen de este pleito, sin especial condenación de costas; y con devolución de los autos originales comuniqúese esta resolución, y la que á continuación se dicta, al Tribunal del Distrito de San Juan, á los fines procedentes. (1)
Jueces concurrentes: Sres. Hernández, Sulzbacher, y Mac-Leary. '
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.

 Por estos mismos fundamentos, expresados en esta sentencia de casación, se declaró sin lugar la excepción dilatoria de falta de personalidad en el demandante, y se declararon, asimismo, firmes y subsistentes los demás pronunciamientos contenidos en la sentencia que lia sido casada.